Opinion issued October 10, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00448-CV
                              ———————————
           IN RE INFRASTRUCTURE SERVICES, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Infrastructure Services, Inc., has filed a petition for writ of mandamus

challenging the trial court’s April 29, 2019 Order Granting Defendant’s Motion to

Designate Responsible Third Parties.1 We deny the petition and lift the stay imposed

by our July 23, 2019 order.



1
      The underlying case is Infrastructure Services, Inc. v. Jamail’s Auto & Truck
      Services, Inc., cause number 2017-82253, pending in the 189th District Court of
      Harris County, Texas, the Honorable Scot Dollinger presiding.
                                PER CURIAM

Panel consists of Justices Lloyd, Goodman, and Landau.




                                       2